Citation Nr: 1444518	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-38 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a rating greater than 50 percent disabling for posttraumatic stress disorder prior to January 23, 2013, and greater that 70 percent disabling as of that date.

3.  Entitlement to a total disability rating for compensation on the basis of individual unemployability prior to January 23, 2013.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel
INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, and an October 2012 rating decision by the RO in St. Petersburg, Florida.  Jurisdiction rests with the RO in St. Petersburg, Florida, from which the appeal was certified.

In his VA Forms 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  However, in June 2013 and July 2014, he withdrew those requests and asked that his appeal be forwarded to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by Level III hearing acuity at worst in the right ear and Level II hearing acuity at worst in the left ear.

2.  Prior to January 23, 2013, the Veteran's posttraumatic stress disorder (PTSD) was not productive of occupational and social impairment with deficiencies in most areas.  

3.  The Veteran's PTSD is not manifested by total social and occupational impairment.

4.  The evidence does not establish that the Veteran's service-connected disabilities precluded gainful employment prior to January 23, 2013.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for an increased rating for PTSD prior to January 23, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for an increased rating for PTSD beginning January 23, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

4.  The criteria for a total rating for compensation purposes based upon individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  March 2008, December 2008, and January 2011 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

The December 2008, May 2010, February 2011, and January 2013 VA examinations were adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The December 2008, May 2010, and February 2011 VA examiners elicited from the Veteran comments concerning his situations of greatest hearing difficulty, which the Veteran identified as including difficulty hearing in noise atmospheres and/or when background noise was present, when the television was on, and with conversations that begin unexpectedly.  He also reported on the effect of his hearing loss on his daily life, including having difficulty understanding conversational speech without the presence of visual cues.  The audiology examiners also conducted complete audiograms and word recognition testing.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing Loss

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by pure tone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represent essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII.  

The February 2009 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) rating, based on the clinical findings of the December 2008 VA examination.  The Veteran asserts that his hearing acuity has worsened and that a higher rating is warranted.

At the December 2008 VA examination, speech audiometry revealed speech recognition ability of 92 percent in the right ear, and 94 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
25
35
LEFT
20
25
35
30
30

At the May 2010 VA examination, speech audiometry revealed speech recognition ability of 94 percent in each ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
40
45
LEFT
15
20
40
40
40

At the February 2011 VA examination, speech audiometry revealed speech recognition ability of 80 percent in the right ear, and 84 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
35
30
45
LEFT
15
25
40
40
45

Applying these clinical findings to the rating criteria results in a Level I hearing acuity for both ears based on both the December 2008 and the May 2010 VA examination findings, and in a Level III hearing acuity for the right ear and a Level II hearing acuity for the left ear based on the February 2011 VA examination findings.  See 38 C.F.R. § 4.85, Table VI.  Applying those numeral designations to Table VII results in a noncompensable rating for bilateral hearing impairment, no matter which set of clinical findings is used.  38 C.F.R. §§ 3.385, 4.85(f), (h).  Moreover, none of the clinical findings from the three VA examinations meet the criteria for exceptional patterns of hearing impairment.  38 C.F.R. § 4.86(a).  A compensable rating is thus not supported by the evidence of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a compensable rating for bilateral hearing loss is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran's PTSD is rated as 50 percent disabling prior to January 23, 2013, and 70 percent disabling beginning that date under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula). 

Under the General Rating Formula, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Prior to January 23, 2013

The record does not support the assignment of greater than a 50 percent rating prior to January 23, 2013.  As a threshold issue, the VA treatment records and VA examination reports show no obsessional rituals; speech that, while loud when the Veteran is agitated, is not illogical, obscure, or irrelevant; depression and anxiety in some situations, but not the degree that it is near-continuous or otherwise affects the ability to function independently, appropriately, and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  To the extent that the Veteran reported trouble concentrating at an August 2008 VA outpatient visit, and cognitive impairment at the June 2010 VA examination, that VA examiner appears to have felt it was not a symptom of PTSD but possibly dementia, as neuropsychiatric testing to evaluate a potential etiology of his word-finding difficulties, preservation on certain topics, and increasing anger was recommended.

The Board recognizes the Veteran's long history of suicidal ideations.  By his report, which the Board finds credible, these ideations have occurred for nearly the entire appeal period, and in a October 2009 VA treatment record, the Veteran indicated that he had experienced these ideations since Vietnam.  However, both the Veteran and his wife have denied that the Veteran has any intent, or plan, related to these suicidal ideations.  While present, the ideations do not appear to affect the Veteran's social or occupational functioning; the Veteran reported that he had retired in 1993 due to nonservice-connected disabilities, and as such, it appears that the ideations resulted in no more than a moderate level of occupational impairment during his post-service period of employment through 1993.  Mauerhan, supra.  

The record also shows frequent periods of irritability and angry outbursts.  Again, however, impaired judgment is contemplated by both the 50 percent and 70 percent ratings, the difference being that the 70 percent rating contemplates unprovoked irritability with periods of violence.  Here, the irritability appears to result from conflicts with the Veteran's wife and children, and as reported at an August 2012 VA outpatient visit, a conflict with a neighbor over a car; these appear to be provoked, as with the neighbor, or as a direct result of irreconcilable conflict between the Veteran and his spouse, as noted in several July 2012 VA outpatient records.  Importantly, the Veteran's irritability and angry outbursts are overwhelmingly limited to verbal manifestations.  The Veteran's wife described only one occasion where the Veteran physically lashed out at her, as noted in her February 2011 lay statement; the remaining times he has come into physical contact with her have occurred during his nightmares.  To that end, while the Veteran's nightmares appear to be somewhat severe, he is not experiencing daytime re-experiencing or flashbacks; the physical outbursts during his nightmares have affected, but not precluded, the multi-decade relationship with his wife.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV) 47 (4th ed. 1994).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  The GAF scores dated during the first stage of the appeal period range from a low of 50 at October 2009 and November 2012 VA outpatient visits, among others, to a high of 55 at the February 2011 VA examination, suggesting a moderate level of social and occupational impairment.  

Beginning January 23, 2013

The record does not support the assignment of the maximum 100 percent rating beginning January 23, 2013.  The January 2013 VA examiner found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, but no total occupational and social impairment.  While the Veteran reported not socializing outside of the home except for with one friend, and having few friends overall, he remained married to his wife of 55 years and maintained a relationship with his 3 adult children.  He also indicated that ceasing to play golf and cards was his choice based on financial and physical limitations, not his lack of interest.  

While the Veteran's endorsement of suicidal and homicidal ideations, as well as memory loss, clearly support the currently assigned 70 percent rating, the evidence does not establish that they are so severe as to constitute total social or occupational impairment.  While admitting to suicidal and homicidal ideations when he gets agitated, he denied having a plan to carry them out, or intent to do so.  As these ideations do not appear to reflect a danger to the Veteran's self or other person, they suggest a degree of symptomatology more consistent with the currently assigned 70 percent rating.  Similarly, although the Veteran reported short and long-term memory loss, and the examiner selected "memory loss for names of close relatives, own occupation, or own name," the memory loss described by the Veteran does not appear to be that severe.  Indeed, the Veteran's immediate memory was described during the mental status evaluation as "fair;" it is the degree to which the symptoms result in social and occupational impairment, and not the existence or presence of the symptoms themselves that would establish entitlement to a higher rating.  Mauerhan, supra.  It is the Board's finding that the VA examiner, while finding a certain degree of memory loss to be present, did not feel that it resulted in total social or occupational impairment, especially in light of the GAF score of 48 that was assigned.  See generally DSM-IV.  

The preponderance of the evidence is against the claim for increase.  There is no doubt to be resolved, and increased ratings are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's hearing loss and PTSD; in particular, the Veteran's PTSD-related anger, nightmares, and sleep interference are all contemplated by the rating criteria.  Marked interference of employment has not been shown, as noted elsewhere in this decision having been established by multiple VA examiners.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The Veteran's service-connected disabilities include PTSD, tinnitus, and hearing loss.  The PTSD rating has been 50 percent disabling since March 2008, but combined disability rating did not rise to 70 percent disabling until January 23, 2013.  Accordingly, the schedular rating requirements for an award of TDIU under 38 C.F.R. § 4.16(a) were not met prior to January 23, 2013.

The evidence dated prior to January 23, 2013 also does not establish entitlement to TDIU on the basis that the Veteran's service-connected disabilities preclude gainful employment.  April 2008 and September 2008 VA treatment records, and the June 2010 and February 2011 VA examination reports, reflect that the Veteran retired from long-distance truck driving in 1993, secondary to physical disabilities to include his neck, back, knee, and shoulder.  [VA previously denied the Veteran's claims for service connection for low back and bilateral knees.]  

Further, the June 2010 and February 2011 VA examination reports found that the Veteran's PTSD resulted in moderate social and occupational impairment; none of the three VA audiology examinations (December 2008, May 2001, and February 2011) suggest that the Veteran's hearing loss or his tinnitus would, independently or in conjunction with other service-connected disabilities, preclude gainful employment.  Moreover, although a December 2012 VA psychology note recorded the opinion that the Veteran's PTSD symptoms severely reduced his ability to get along with people both in and outside his family, the record reflects that the Veteran's primary post-service employment and experience was in truck driving, a somewhat solitary occupation wherein he would not be required to interact with others frequently.  Several treatment records dated prior to January 2013, including an August 2008 VA treatment record, reflect instead that it was "somewhat difficult" to do work and to get along with others as a result; these records contemplate a moderate, not severe, level of occupational functioning.  Moreover, the February 2011 VA examination report reflects that he maintained several friendships while he was still employed.

In sum, while the evidence of record establishes a degree of symptomatology that would impair the Veteran's occupational functioning, the degree of that impairment simply does not rise to the level of precluding gainful employment.  Accordingly, the extraschedular criteria for TDIU are also not met. 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an award of TDIU prior to January 23, 2013 is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

An increased rating for bilateral hearing loss is denied.

Increased ratings for PTSD prior to and beginning January 23, 2013, are denied.

TDIU prior to January 23, 2013, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


